DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's response submitted May 24, 2022, has been received.  The amendment of claims 1, 6, 7; and addition of new claims 14-15, is acknowledged. Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the new ground of rejection addresses the arguments directed to the new claim amendments and new claims.
Claim Objections
Claim 14 is objected to because of the following informalities: “th” should be “the”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2018/0154652 (“Yazaki”) in view of U.S. Patent Pub. 2013/0027477 (“Guan”).
Claim 1
Yazaki discloses a piezoelectric actuator, comprising: a diaphragm plate (diaphragm 50); a first electrode provided on or over the diaphragm plate (first electrode 60); a piezoelectric substance layer provided on or over the first electrode (piezoelectric layer 70); and a second electrode provided on or over the piezoelectric substance layer (second electrode 80); wherein the piezoelectric substance layer includes a plurality of active portions sandwiched between the first electrode and the second electrode (Fig. 10, plurality of active regions), either one of the first electrode and the second electrode is an individual electrode provided individually for each of the plurality of active portions (paragraph [0069], individual electrode 60), the other of the first electrode and the second electrode is a common electrode that is common to the plurality of active portions (paragraph [0069], common electrode 80).
Yazaki discloses lead out wirings 91 but does not appear to explicitly disclose the lead-out wiring is connected to the individual electrode at multiple locations, the lead-out wiring including a first portion and a plurality of second portions that branch out from the first portion that extend to the multiple locations, each second portion being connected to the individual electrode at a different location of the individual electrode.
Guan discloses an electrode assembly using lead out wiring with a first portion and plurality of second portions branching (Figs 2A and 3A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the lead-out wiring is connected to the individual electrode at multiple locations, the lead-out wiring including a first portion and a plurality of second portions that branch out from the first portion that extend to the multiple locations, each second portion being connected to the individual electrode at a different location of the individual electrode, as disclosed by Guan, into the device of Yazaki, for the purpose of providing deflection of multiple piezoelectric active regions (Guan, paragraph [0026]).

Claim 2
Yazaki in view of Guan discloses the piezoelectric actuator according to claim 1, wherein each of the active portions are offset relative to a center region of the diaphragm sandwiched between the active portion (Yazaki, Fig. 6).  

Claim 3
Yazaki in view of Guan discloses the piezoelectric actuator according to claim 2, wherein either the first electrode or the second electrode is, or both are, offset relative to the center region (Yazaki, Fig. 6).    

Claim 4
Yazaki in view of Guan discloses the piezoelectric actuator according to claim 2, wherein the piezoelectric substance layer is offset relative to the center region (Yazaki, Fig. 6).      

Claim 5
Yazaki in view of Guan discloses the piezoelectric actuator according to claim 2, wherein, in a plan view taken along a direction in which the first electrode, the piezoelectric substance layer, and the second electrode are stacked, the plurality of second portions of the lead-out wiring are connected to the single individual electrode at positions between which the center region is located therebetween (Yazaki, Fig. 3).  

Claim 6
Yazaki in view of Guan discloses the piezoelectric actuator according to claim 2, wherein, in a plan view taken along a direction in which the first electrode, the piezoelectric substance layer, and the second electrode are stacked, the plurality of second portions for connecting the lead-out wiring to the single individual electrode are provided at a distance from each other in a longer-side direction of the active portion (Yazaki, Figs. 3 and 5).  

Claim 7
Yazaki in view of Guan discloses the piezoelectric actuator according to claim 2, wherein, in a plan view taken along a direction in which the first electrode, the piezoelectric substance layer, and the second electrode are stacked, the plurality of second portions for connecting the lead-out wiring to the single individual electrode are provided at a distance from each other in a shorter-side direction of the active portion (Yazaki, Figs. 3 and 5).   

Claim 8
Yazaki in view of Guan discloses the piezoelectric actuator according to claim 2, wherein, in a plan view taken along a direction in which the first electrode, the piezoelectric substance layer, and the second electrode are stacked, the plurality of second portions of the lead-out wiring are connected to the single individual electrode at point-symmetric positions with respect to a point located at the center region (Yazaki, Figs. 3 and 5).  

Claim 12
Yazaki in view of Guan discloses a liquid ejecting head, comprising: the piezoelectric actuator according to claim 1 (Yazaki, recording head 1).  

Claim 13
Yazaki in view of Guan discloses a liquid ejecting apparatus, comprising: the liquid ejecting head according to claim 12 (Yazaki, Fig. 1).

Claim 14
Yazaki in view of Guan discloses the piezoelectric actuator according to claim 6, wherein the center region is located between the plurality of second portions in the longer-side direction (Fig. 3A, there is a center line in the longer direction).

Claim 15 
Yazaki in view of Guan discloses the piezoelectric actuator according to claim 8, wherein the center region is located between the plurality of second portions in the shorter-side direction.


Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2018/0154652 (“Yazaki”) in view of U.S. Patent Pub. 2013/0027477 (“Guan”), further in view of U.S. Patent Pub. 2018/0154634 (“Nakakubo”).
Claim 9
Yazaki in view of Guan discloses the piezoelectric actuator according to claim 1.
Yazaki does not appear to explicitly disclose wherein a thickness of the individual electrode is 100 nm or less.  
Nakakubo discloses a similar piezoelectric actuator in a recording head having a platinum electrode with a film thickness of 50 nm (paragraph [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated an electrode thickness of 100 nm or less, as disclosed by Nakakubo, into the device of Yazaki in view of Guan, for the purpose of providing an appropriate thickness to the total piezoelectric actuator (Nakakubo, paragraph [0033]).

Claim 10
Yazaki in view of Guan discloses the piezoelectric actuator according to claim 1.
Yazaki does not appear to explicitly disclose wherein a material of the individual electrode contains at least one selected from a group consisting of Pt, Ir, and Au.  
Nakakubo discloses a similar piezoelectric actuator in a recording head having a platinum electrode (paragraph [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a platinum electrode, as disclosed by Nakakubo, into the device of Yazaki in view of Guan, as the material has been identified in the art as suitable for electroding material in a piezoelectric actuator (Nakakubo, paragraph [0033]).

Claim 11
Yazaki in view of Guan discloses the piezoelectric actuator according to claim 1.
Yazaki does not appear to explicitly disclose wherein a material of the lead-out wiring contains at least one selected from a group consisting of Pt, Ir, Au, ITO, Cu, Al, Al-Cu, and Al-Nd.  
Nakakubo discloses a similar piezoelectric actuator in a recording head having a platinum lead out wiring (paragraph [0032, 0068]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a platinum electrode, as disclosed by Nakakubo, into the device of Yazaki in view of Guan, as the material has been identified in the art as suitable for electroding material in a piezoelectric actuator (Nakakubo, paragraph [0033]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911. The examiner can normally be reached M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICA S LIN/Primary Examiner, Art Unit 2853